DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 11, 12, 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hirose et al (CN 109690890).
Regarding Claim 1, Hirose et al teach a moire quantitative evaluation method (a method of using semiconductor light emitting element 1A to evaluate image interference is disclosed in describing device; Figs 1-21 and ¶ [0085]-[0228]), comprising: obtaining an image of a first pattern layer (light of the beam pattern (optic image) generated will exit 2b from first cover layer 11 through the semiconductor substrate 10 and back surface electrode 17 to the outside; Fig 1 and ¶ [0091]-[0093]), wherein the first pattern layer is located on a light-exiting side of a second pattern layer (first cover layer 11 located between layer area and light exit surface 2b; Fig 1 and ¶ [0091]-[0093]), the first pattern layer comprises first image units arranged periodically (light image units of region R by lattice point O are organized in a lattice structure; Figs 4, 9, 12, 15 and ¶ [0097]), and the second pattern layer (second cover layer 13 located between the layer area and light reflecting surface 2a; Fig 1 and ¶ [0091]-[0093]) comprises second image units arranged periodically (light image units of original pattern are organized in a lattice structure; Figs 8a and ¶ [0131]); obtaining coordinates of each of the first image units according to a viewing distance and an oblique viewing angle (coordinates for each region R and lattice point O in the x and y is based on (oblique) angle and distance from the light output from the phase modulation layer 15A with a basic layer 15a and a refractive index region 15b with predetermined pattern; Figs 3, 4, and ¶ [0095], [0107]-[0110]); according to the coordinates of each of the first image units and a thickness and a refractive index of a dielectric layer disposed between the first pattern layer and the second pattern layer (phase modulation layer 15A has an average dielectric constant and a thickness according to the refractive index and is located between the first cover layer 11 and the second cover layer 13; Fig 1 and ¶ [0228]), determining coordinates of projection image units on the second pattern layer each of which corresponds to a corresponding one of the first image units along an oblique view light path (coordinates of the optical image in the Distributed Bragg Reflector (DBR) layer 18 of the second cover layer 13 is generated and corresponds to the refractive index region 15b based on (oblique) angle and distance; Figs 20, 21 and ¶ [0190],[0192]-[0195]); determining surrounding regions on the second pattern layer each of which surrounds one of the projection image units (basic layer 15a of phase modulation layer 15A, serving as the fill factor, is determined based on the difference refractive index area 15b; ¶ [0130]), and determining a pixel value of each of the projection image units according to pixel values of second image units in each of the surrounding regions to obtain an oblique view image (the values for the region R (x, y) units forming the output optic image can be calculated and the signal to noise ratio with respect to the fill factor and distance of the can be determined in the projection output of each region in an oblique direction; Figs 9-16, claim 4 and ¶ [0085], [0112]-[0117], [0121]-[0126]); superimposing the image of the first pattern layer and the oblique view image to obtain a first superimposed image (the DBR layer 18 and the phase modulation layer 15A are overlaid in forming the optic light image; Figs 2, 6 and ¶ [0118]-[0120]); converting the first superimposed image into a moire image (the optical image progresses to the active layer 12 of blue, green and red light and the wavelength ratio rule is applied to form visible light output of the optic image; ¶ [0182]); and performing a moire quantitative evaluation according to the moire image (the intensity of the light B1 output is reduced through adjustment of the DBR layer 18 and phase modulation layer 15A based on the wave diffraction intensity  and spacing L of the phase modulation layer 15A, thereby reducing light interference from the output; ¶ [0193]-[0203]).

Regarding Claim 11, Hirose et al teach a moire quantitative evaluation device (light emitting device including semiconductor light emitting element 1A; Figs 1-21 and ¶ [0085]-[0228]), comprising:  an obtaining circuit configured to obtain an image of a first pattern layer (light of the beam pattern (optic image) generated will exit 2b from first cover layer 11 through the semiconductor substrate 10 and back surface electrode 17 to the outside; Fig 1 and ¶ [0091]-[0093]), wherein the first pattern layer is located on a light-exiting side of a second pattern layer (first cover layer 11 located between layer area and light exit surface 2b; Fig 1 and ¶ [0091]-[0093]), the first pattern layer comprises first image units arranged periodically (light image units of region R by lattice point O are organized in a lattice structure; Figs 4, 9, 12, 15 and ¶ [0097]), and the second pattern layer (second cover layer 13 located between the layer area and light reflecting surface 2a; Fig 1 and ¶ [0091]-[0093]) comprises second image units arranged periodically (light image units of original pattern are organized in a lattice structure; Figs 8a and ¶ [0131]); a coordinate obtaining circuit configured to obtain coordinates of each of the first image units according to a viewing distance and an oblique viewing angle (coordinates for each region R and lattice point O in the x and y is based on (oblique) angle and distance from the light output from the phase modulation layer 15A with a basic layer 15a and a refractive index region 15b with predetermined pattern; Figs 3, 4, and ¶ [0095], [0107]-[0110]); a first determination circuit configured to, according to the coordinates of each of the first image units and a thickness and a refractive index of a dielectric layer disposed between the first pattern layer and the second pattern layer (phase modulation layer 15A has an average dielectric constant and a thickness according to the refractive index and is located between the first cover layer 11 and the second cover layer 13; Fig 1 and ¶ [0228]), determine coordinates of projection image units on the second pattern layer each of which corresponds to a corresponding one of the first image units along an oblique view light path (coordinates of the optical image in the Distributed Bragg Reflector (DBR) layer 18 of the second cover layer 13 is generated and corresponds to the refractive index region 15b based on (oblique) angle and distance; Figs 20, 21 and ¶ [0190],[0192]-[0195]); a second determination circuit configured to determine surrounding regions on the second pattern layer each of which surrounds one of the projection image units (basic layer 15a of phase modulation layer 15A, serving as the fill factor, is determined based on the difference refractive index area 15b; ¶ [0130]), and determining a pixel value of each of the projection image units according to pixel values of second image units in each of the surrounding regions to obtain an oblique view image (the values for the region R (x, y) units forming the output optic image can be calculated and the signal to noise ratio with respect to the fill factor and distance of the can be determined in the projection output of each region in an oblique direction; Figs 9-16, claim 4 and ¶ [0085], [0112]-[0117], [0121]-[0126]); a superimposing circuit configured to superimpose the image of the first pattern layer and the oblique view image to obtain a first superimposed image (the DBR layer 18 and the phase modulation layer 15A are overlaid in forming the optic light image; Figs 2, 6 and ¶ [0118]-[0120]); convert the first superimposed image into a moire image (the optical image progresses to the active layer 12 of blue, green and red light and the wavelength ratio rule is applied to form visible light output of the optic image; ¶ [0182]); a converting circuit configured to convert the first superimposed image into a moire image (the optical image progresses to the active layer 12 of blue, green and red light and the wavelength ratio rule is applied to form visible light output of the optic image; ¶ [0182]); and an evaluation circuit configured to perform a moire quantitative evaluation according to the moire image (the intensity of the light B1 output is reduced through adjustment of the DBR layer 18 and phase modulation layer 15A based on the wave diffraction intensity  and spacing L of the phase modulation layer 15A, thereby reducing light interference from the output; ¶ [0193]-[0203]).  

Regarding Claim 12, Hirose et al teach an electronic device (light emitting device including semiconductor light emitting element 1A; Figs 1-21 and ¶ [0085]-[0228]), comprising: at least one hardware processor (it is inherent that a processor is necessary to use the light emitting element 1A to obtain the optical image); and computer-readable instructions stored in memory (it is inherent that a computer memory and instructions are necessary to use the light emitting element 1A to obtain the optical image); and executable by the at least one hardware processor that, when executed by the at least one hardware processor (it is inherent that instructions, stored on a computer memory, executed by a processor are necessary to use the light emitting element 1A to obtain the optical image), direct the at least one hardware processor to: obtain an image of a first pattern layer (light of the beam pattern (optic image) generated will exit 2b from first cover layer 11 through the semiconductor substrate 10 and back surface electrode 17 to the outside; Fig 1 and ¶ [0091]-[0093]), wherein the first pattern layer is located on a light-exiting side of a second pattern layer (first cover layer 11 located between layer area and light exit surface 2b; Fig 1 and ¶ [0091]-[0093]), the first pattern layer comprises first image units arranged periodically (light image units of region R by lattice point O are organized in a lattice structure; Figs 4, 9, 12, 15 and ¶ [0097]), and the second pattern layer (second cover layer 13 located between the layer area and light reflecting surface 2a; Fig 1 and ¶ [0091]-[0093]) comprises second image units arranged periodically (light image units of original pattern are organized in a lattice structure; Figs 8a and ¶ [0131]); obtain coordinates of each of the first image units according to a viewing distance and an oblique viewing angle (coordinates for each region R and lattice point O in the x and y is based on (oblique) angle and distance from the light output from the phase modulation layer 15A with a basic layer 15a and a refractive index region 15b with predetermined pattern; Figs 3, 4, and ¶ [0095], [0107]-[0110]); according to the coordinates of each of the first image units and a thickness and a refractive index of a dielectric layer disposed between the first pattern layer and the second pattern layer (phase modulation layer 15A has an average dielectric constant and a thickness according to the refractive index and is located between the first cover layer 11 and the second cover layer 13; Fig 1 and ¶ [0228]), determine coordinates of projection image units on the second pattern layer each of which corresponds to a corresponding one of the first image units along an oblique view light path  (coordinates of the optical image in the Distributed Bragg Reflector (DBR) layer 18 of the second cover layer 13 is generated and corresponds to the refractive index region 15b based on (oblique) angle and distance; Figs 20, 21 and ¶ [0190],[0192]-[0195]); determine surrounding regions on the second pattern layer each of which surrounds one of the projection image units (basic layer 15a of phase modulation layer 15A, serving as the fill factor, is determined based on the difference refractive index area 15b; ¶ [0130]), and determining a pixel value of each of the projection image units according to pixel values of second image units in each of the surrounding regions to obtain an oblique view image (the values for the region R (x, y) units forming the output optic image can be calculated and the signal to noise ratio with respect to the fill factor and distance of the can be determined in the projection output of each region in an oblique direction; Figs 9-16, claim 4 and ¶ [0085], [0112]-[0117], [0121]-[0126]); superimpose the image of the first pattern layer and the oblique view image to obtain a first superimposed image (the DBR layer 18 and the phase modulation layer 15A are overlaid in forming the optic light image; Figs 2, 6 and ¶ [0118]-[0120]); convert the first superimposed image into a moire image (the optical image progresses to the active layer 12 of blue, green and red light and the wavelength ratio rule is applied to form visible light output of the optic image; ¶ [0182]); and perform a moire quantitative evaluation according to the moire image (the intensity of the light B1 output is reduced through adjustment of the DBR layer 18 and phase modulation layer 15A based on the wave diffraction intensity  and spacing L of the phase modulation layer 15A, thereby reducing light interference from the output; ¶ [0193]-[0203]).  

Regarding Claim 20, Hirose et al teach a non-transitory computer-readable storage medium having stored thereon a computer program (it is inherent that a computer memory and instructions are necessary to use the light emitting element 1A to obtain the optical image and evaluate image interference) that, when executed by at least one hardware processor (it is inherent that a processor is necessary to use the light emitting element 1A to obtain the optical image), directs the at least one hardware processor to implement the method according to claim 1 (it is inherent that instructions, stored on a computer memory, executed by a processor are necessary to use the light emitting element 1A to obtain the optical image; Figs 1-21 and ¶ [0085]-[0228]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 3, 5-7, 10, 13, 14, 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Hirose et al (CN 109690890) in view of Harada et al (JP 3617887).
Regarding Claim 2, Hirose et al teach the moire quantitative evaluation method according to claim 1 (as described above), and further teaches wherein determining surrounding regions on the second pattern layer each of which surrounds one of the projection image units (basic layer 15a of phase modulation layer 15A, serving as the fill factor, is determined based on the difference refractive index area 15b; ¶ [0130]), and determining a pixel value of each of the projection image units according to pixel values of second image units in each of the surrounding regions to obtain an oblique view image (the values for the region R (x, y) units forming the output optic image can be calculated and the signal to noise ratio with respect to the fill factor and distance of the can be determined in the projection output of each region in an oblique direction; Figs 9-16, claim 4 and ¶ [0085], [0112]-[0117], [0121]-[0126]) comprises: determining second image units adjacent to each of the projection image units on the second pattern layer which corresponds to a corresponding one of the first image units (base layer 15a is formed by first refractive index medium and by refractive index of the first refractive index medium of the  second different refractive index medium; ¶ [0095]), and determining regions formed by the second image units as the surrounding regions (different refractive modulation layers 15A are formed with the predetermined pattern of central units forming region R along the x-y plane with the lattice of unit region R outside of refractive index area 15b; Figs 3-5 and ¶ [0095], [0107]-[0111]); and obtaining the oblique view image based on the pixel values of the projection image units (the values in each region can be calculated for the optical image pattern and the light image output can be distributed along an oblique direction relative to the normal direction output; Figs 5-9 and ¶ [0085], [0112]-[0131], [0206]).  
Hirose et al does not teach performing interpolation on pixel values of the second image units in each of the surrounding regions to obtaining the pixel value of each of the projection image units.
Harada et al is analogous art pertinent to the problem addressed in this invention and teaches performing interpolation on pixel values of the second image units in each of the surrounding regions to obtaining the pixel value of each of the projection image units (interpolation is performed on the pixels surrounding pixel D to obtain color difference data of the image signal; ¶ [0130]-[0134]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of this application to combine the teachings of Hirose et al with Harada et al including performing interpolation on pixel values of the second image units in each of the surrounding regions to obtaining the pixel value of each of the projection image units. By performing interpolation, missing light reception data can be obtained, thereby improving the output image, as recognized by Harada et al (¶ [0130]). 
Regarding Claim 3, Hirose et al in combination with Harada et al teach the moire quantitative evaluation method according to claim 2 (as described above), wherein Harada et al further teaches performing interpolation on pixel values of the second image units in each of the surrounding regions to obtaining the pixel value of each of the projection image units (interpolation is performed on the pixels surrounding pixel D to obtain color difference data of the image signal; ¶ [0130]-[0134]) comprises: determining distances of each of the projection image units from edges of a surrounding region which corresponds to the projection image unit (the interval between regions of pixels sampled are of equal lengths; ¶ [0135]), and performing interpolation on pixel values of the second image units in the surrounding region based on the distances to obtain the pixel value of each of the projection image units (interpolation is performed on the pixels for both luminance data and color difference data; ¶ [0134]).  
Regarding Claim 5, Hirose et al in combination with Harada et al teach the moire quantitative evaluation method according to claim 1 (as described above), wherein Hirose et al further teaches converting the first superimposed image into the moire image comprises: performing Fourier transform on the first superimposed image (Fourier transform is performed on the x-y plane optical image to generate X-Y plane to obtain intensity and phase distribution in the phase modulation layer 15A; Fig 6 and ¶ [0126]-[0127]), and performing inverse Fourier transform to obtain the moire image (inverse Fourier transform is then performed to the optical image; Fig 7 and ¶ [0126]-[0128]) and Harada et al further teaches performing filtering with a contrast sensitivity function according to the viewing distance and the oblique viewing angle (a low-pass filter is used on the composite image to remove color moire thereby improving luminance signal and the signal is enlarged in the oblique direction defined by a vector extending from the origin of the spatial frequency axis; Fig 4 and ¶ [0034], [0035], [0136]).
Regarding Claim 6, Hirose et al in combination with Harada et al teach the moire quantitative evaluation method according to claim 1 (as described above), wherein Hirose et al teaches performing the moire quantitative evaluation according to the moire image (the intensity of the light B1 output is reduced through adjustment of the DBR layer 18 and phase modulation layer 15A based on the wave diffraction intensity  and spacing L of the phase modulation layer 15A, thereby reducing light interference from the output; ¶ [0193]-[0203]) and Harada et al further teaches: obtaining a contrast according to the moire image (luminance is obtained in the image signal with the color difference signal causing the color moire in the image; ¶ [0035]); and determining a contrast sensitivity and a quantitative moire period according to the contrast (when sampling frequency of the chrominance signal of a light receiving region of pixels matches sampling frequency of a single color light among the pixels of the image, the color moire of the image is removed; ¶ [0035]).  
Regarding Claim 7, Hirose et al in combination with Harada et al teach the moire quantitative evaluation method according to claim 6 (as described above), wherein Harada et al further teaches obtaining a contrast according to the moire image (luminance is obtained in the image signal with the color difference signal causing the color moire in the image; ¶ [0035]) comprises performing Fourier transform on the moire image to determine the contrast (spatial frequency of the image light is separated using a Fourier transform (equation 16); ¶ [0369]-[0371]).  
Regarding Claim 10, Hirose et al in combination with Harada et al teach the moire quantitative evaluation method according to claim 6 (as described above), wherein Hirose et al teaches performing the moire quantitative evaluation according to the moire image (the intensity of the light B1 output is reduced through adjustment of the DBR layer 18 and phase modulation layer 15A based on the wave diffraction intensity  and spacing L of the phase modulation layer 15A, thereby reducing light interference from the output; ¶ [0193]-[0203]) and Harada et al further teaches obtaining a brightness comprehensive index and a color comprehensive index of the moire image (sampling frequency of the luminance signal and color difference signal of the moire image is obtained; ¶ [0135]); and determining a moire quantitative evaluation index according to the brightness comprehensive index and the color comprehensive index (spectrum of the luminance signal and color difference signal of the moire image is obtained; Fig 12 and ¶ [0139]).  

Regarding Claim 13, Hirose et al teach an electronic device according to claim 12 (as described above), and further teaches wherein the at least one hardware processor is further directed to: determine second image units adjacent to each of the projection image units on the second pattern layer which corresponds to a corresponding one of the first image units (base layer 15a is formed by first refractive index medium and by refractive index of the first refractive index medium of the  second different refractive index medium; ¶ [0095]), and determining regions formed by the second image units as the surrounding regions (different refractive modulation layers 15A are formed with the predetermined pattern of central units forming region R along the x-y plane with the lattice of unit region R outside of refractive index area 15b; Figs 3-5 and ¶ [0095], [0107]-[0111]); and obtain the oblique view image based on the pixel values of the projection image units (the values in each region can be calculated for the optical image pattern and the light image output can be distributed along an oblique direction relative to the normal direction output; Figs 5-9 and ¶ [0085], [0112]-[0131], [0206]).  
Hirose et al does not teach perform interpolation on pixel values of the second image units in each of the surrounding regions to obtaining the pixel value of each of the projection image units.
Harada et al is analogous art pertinent to the problem addressed in this invention and teaches to perform interpolation on pixel values of the second image units in each of the surrounding regions to obtaining the pixel value of each of the projection image units (interpolation is performed on the pixels surrounding pixel D to obtain color difference data of the image signal; ¶ [0130]-[0134]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of this application to combine the teachings of Hirose et al with Harada et al including to perform interpolation on pixel values of the second image units in each of the surrounding regions to obtaining the pixel value of each of the projection image units. By performing interpolation, missing light reception data can be obtained, thereby improving the output image, as recognized by Harada et al (¶ [0130]).
Regarding Claim 14, Hirose et al in combination with Harada et al teach the device according to claim 13 (as described above), wherein Harada et al further teaches to: determine distances of each of the projection image units from edges of a surrounding region which corresponds to the projection image units (the interval between regions of pixels sampled are of equal lengths; ¶ [0135]), and performing interpolation on pixel values of the second image units in the surrounding region based on the distances to obtain the pixel value of each of the projection image units (interpolation is performed on the pixels surrounding pixel D for both luminance data and color difference data to obtain difference data of the image signal; ¶ [0130]-[0134]).
Regarding Claim 16, Hirose et al in combination with Harada et al teach the device according to claim 12 (as described above), wherein Hirose et al further teaches the at least one hardware processor is further directed to perform Fourier transform on the first superimposed image (Fourier transform is performed on the x-y plane optical image to generate X-Y plane to obtain intensity and phase distribution in the phase modulation layer 15A; Fig 6 and ¶ [0126]-[0127]), and perform inverse Fourier transform to obtain the moire image (inverse Fourier transform is then performed to the optical image; Fig 7 and ¶ [0126]-[0128]) and Harada et al further teaches to perform filtering with a contrast sensitivity function according to the viewing distance and the oblique viewing angle (a low-pass filter is used on the composite image to remove color moire thereby improving luminance signal and the signal is enlarged in the oblique direction defined by a vector extending from the origin of the spatial frequency axis; Fig 4 and ¶ [0034], [0035], [0136]). 
Regarding Claim 17, Hirose et al in combination with Harada et al teach the device according to claim 12 (as described above), wherein Harada et al further teaches to: obtain a contrast according to the moire image (luminance is obtained in the image signal with the color difference signal causing the color moire in the image; ¶ [0035]); and determine a contrast sensitivity and a quantitative moire period according to the contrast (when sampling frequency of the chrominance signal of a light receiving region of pixels matches sampling frequency of a single color light among the pixels of the image, the color moire of the image is removed; ¶ [0035]).  
Regarding Claim 18, Hirose et al in combination with Harada et al teach the device according to claim 17 (as described above), wherein Harada et al further teaches to: perform Fourier transform on the moire image to determine the contrast (spatial frequency of the image light is separated using a Fourier transform (equation 16); ¶ [0369]-[0371]).  




Claims 8, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Hirose et al (CN 109690890) in view of Harada et al (JP 3617887) and in further view of Nakai et al (CN 101263417).
Regarding Claim 8, Hirose et al in combination with Harada et al teach the moire quantitative evaluation method according to claim 6 (as described above), wherein Harada et al teaches obtaining a contrast according to the moire image (luminance is obtained in the image signal with the color difference signal causing the color moire in the image; ¶ [0035]). 
Hirose et al in combination with Harada et al does not teach obtaining a maximum grayscale value and a minimum grayscale value of the moire image; and determining the contrast according to the maximum grayscale value and the minimum grayscale value grayscale value.
Nakai et al is analogous art pertinent to the problem addressed in this invention and teaches obtaining a maximum grayscale value and a minimum grayscale value of the moire image (the data signal is converted from RGB to gray scale with a maximum and minimum level calculated; Fig 38 and pg 48 ln 11-31); and determining the contrast according to the maximum grayscale value and the minimum grayscale value grayscale value (brightness difference can be determined using the grayscale value; Fig 47a and pg 53 ln 4-14).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of this application to combine the teachings of Hirose et al and Harada et al with Nakai et al including obtaining a maximum grayscale value and a minimum grayscale value of the moire image; and determining the contrast according to the maximum grayscale value and the minimum grayscale value grayscale value. By using the grey scale vale, the input data increases and the smoothing process of the image can be enhanced, as recognized by Nakai et al (pg 53 ln 4-7).

Regarding Claim 19, Hirose et al in combination with Harada et al teach the device according to claim 17 (as described above).
Hirose et al in combination with Harada et al does not teach obtain a maximum grayscale value and a minimum grayscale value of the moire image; and determine the contrast according to the maximum grayscale value and the minimum grayscale value grayscale value.
Nakai et al is analogous art pertinent to the problem addressed in this invention and teaches to obtain a maximum grayscale value and a minimum grayscale value of the moire image (the data signal is converted from RGB to gray scale with a maximum and minimum level calculated; Fig 38 and pg 48 ln 11-31); and determine the contrast according to the maximum grayscale value and the minimum grayscale value (brightness difference can be determined using the grayscale value; Fig 47a and pg 53 ln 4-14).    
It would have been obvious to one of ordinary skill in the art before the effective filing date of this application to combine the teachings of Hirose et al and Harada et al with Nakai et al including to obtaine a maximum grayscale value and a minimum grayscale value of the moire image; and determine the contrast according to the maximum grayscale value and the minimum grayscale value grayscale value. By using the grey scale vale, the input data increases and the smoothing process of the image can be enhanced, as recognized by Nakai et al (pg 53 ln 4-7).

Allowable Subject Matter
Claims 4, 9, 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 4 and 15 are composed complementary to one another and are dependent upon claims 2 and 13, respectively. The combination of references, nor does other prior art teach, suggest or provide motivation to combine directed to: wherein superimposing the image of the first pattern layer and the oblique view image to obtain a first superimposed image comprises: converting the oblique view image to a grayscale image; and multiplying image data of the converted grayscale image and image data of the image of the first pattern layer to obtain the first superimposed image.  
Claim 9 is dependent upon claim 6 and the combination of references, nor does other prior art teach, suggest or provide motivation to combine directed to: determining the contrast sensitivity and the quantitative moire period according to the contrast comprises: obtaining the contrast sensitivity by calculating a reciprocal of the contrast; multiplying the contrast and a contrast sensitivity function to obtain an effective contrast; and selecting a moire period corresponding to a maximum effective contrast as the quantitative moire period.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Ryu et al (JP 2017507373) teaches a device with a top surface, bottom surface, and input surface between these two layers, with the device used for creating an optic image with optical interference.
Vetsuypens et al (WO 2012089849) teaches a method and system for detecting optical effects on an image including moire effects.
Coleman et al (CA 2713312) teach a system for modifying the layers to achieve a randomization of lattices of the imaging units to reduce the moire and diffraction on the image.
Jepsen et al (US 20190072897) teaches a method and apparatus for translucent materials with decreased size and complexity to improve resolution of optic images. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHLEEN M BROUGHTON whose telephone number is (571)270-7380.  The examiner can normally be reached on Monday-Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Bella can be reached on 571-272-7778.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KATHLEEN M BROUGHTON/Examiner, Art Unit 2667   

/MATTHEW C BELLA/Supervisory Patent Examiner, Art Unit 2667